              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION
 PEGGY PETROVIC, INDIVIDUALLY           )
 AND AS PLAINTIFF AD LITEM FOR          )
 ALEXANDER PETROVIC, JR.,               )
                                        )
                        Plaintiff,      )  No. 4:18-00799-CV-RK
                  v.                    )
                                        )
 BP CORPORATION NORTH AMERICA           )
 INC., BP PRODUCTS NORTH AMERICA        )
 INC., JAMES BLAISE, RONALD W.          )
 GINSON,                                )
                        Defendants.     )
                                    ORDER
        Before the Court is Plaintiff’s Motion to Remand. (Doc. 7.) The motion is fully briefed.
(Docs. 8, 13, 17.)      After careful consideration, the motion is GRANTED.               This case is
REMANDED to the Circuit Court of Jackson County, Missouri. However, Plaintiff’s request for
costs for seeking the remand of this action is DENIED.
                                             Background
        Plaintiff originally filed this action for the wrongful death of her husband, which Plaintiff
alleges was caused by exposure to pollutants released from a facility owned by Defendants BP
Corporation North America, Inc. and BP Products North America, Inc., (collectively, “Amoco”).
Plaintiff’s action also names two former Amoco employees, Defendants James Blaise and Ronald
Ginson. (Doc. 1-1 at ¶¶ 6, 7.) Plaintiff’s action involves the following counts: negligence
(Count I), negligence per se (Count II), res ipsa loquitur (Count III), inherently dangerous activity
(Count IV), and battery (Count V). Plaintiff filed the action in Missouri state court, and Blaise
removed. Plaintiff maintains that because Ginson is a citizen of Missouri, his presence precludes
removal under the forum-defendant rule. See 28 U.S.C. § 1441(b)(2).1 However, Defendants
argue this Court has diversity jurisdiction because Ginson is fraudulently joined.2 Plaintiff
disputes this and seeks remand.

        1
         The state court record includes an affidavit showing Ginson has been served (Doc. 1-6 at 26) and
none of his filings to this Court challenge service of process. (E.g., Docs. 14, 21.)
        2
        All Defendants have consented to removal and join in the opposition to Plaintiff’s Motion to
Remand, which was filed by Blaise. (Docs. 14, 15, 16.)
                                             Legal Standard
         “[F]ederal courts are courts of limited jurisdiction.” Ark. Blue Cross & Blue Shield v.
Little Rock Cardiology Clinic, P.A., 551 F.3d 812, 816 (8th Cir. 2009). A party may remove an
action to federal court if there is complete diversity of the parties and the amount in controversy
exceeds $75,000. 28 U.S.C. §§ 1332(a) and 1441(a). The removing party has the burden of
establishing federal subject matter jurisdiction by a preponderance of the evidence. In re Prempro
Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010).
        A case otherwise removable solely on the basis of diversity jurisdiction “may not be
removed if any of the parties in interest properly joined and served as defendants is a citizen of the
State in which such action is brought.” 28 U.S.C. § 1441(b)(2). “Fraudulent joinder occurs when
a plaintiff files a frivolous or illegitimate claim against a non-diverse defendant solely to prevent
removal.” In re Prempro Prods. Liab. Litig., 591 F.3d at 620. In assessing fraudulent joinder,
        the district court’s task is limited to determining whether there is arguably a
        reasonable basis for predicting that the state law might impose liability based upon
        the facts involved. In making such a prediction, the district court should resolve all
        facts and ambiguities in the current controlling substantive law in the plaintiff’s
        favor.

Filla v. Norfolk S. Ry. Co., 336 F.3d 806, 811 (8th Cir. 2003). “[I]f there is a ‘colorable’ cause of
action--that is, if the state law might impose liability on the resident defendant under the facts
alleged-then there is no fraudulent joinder.” Id. at 810.
                                                Discussion
        The Court is tasked with determining whether there is a reasonable basis in Missouri state
law to support a claim against Ginson under the facts alleged.3 See Dannix Painting, LLC v.
Sherwin-Williams Co., 732 F.3d 902, 905 (8th Cir. 2013) (federal courts sitting in diversity apply
the state law). Plaintiff makes the following relevant allegations in her Complaint. From
approximately 1904 to 1982, Amoco owned and operated a 430-acre oil refining facility in Sugar
Creek, Missouri. (Doc. 1-1 ¶¶ 11-12.) Since 1982, Amoco operated the facility as an asphalt plant
and a petroleum marketing and distribution terminal. (Id. at ¶ 13.) Ginson is a former Amoco
employee who served as Coordinator of Environmental Control at the facility. (Id. at ¶¶ 7.)
Defendants controlled the construction, operation, and maintenance of the facility. (Id. at ¶ 38.)


        3
         It is undisputed that this case is removed solely on the basis of diversity jurisdiction and that the
amount in controversy in this case exceeds $75,000.

                                                      2
Defendants spilled, leaked and dumped “hundreds of millions of gallons” of pollutants onto the
ground, surfacewater, and into the groundwater, leading to the migration of pollutants beyond the
borders of the facility. (Id. at ¶ 39.) Defendants knew or should have known that the pollutants
were discharged “but failed to take reasonable and necessary steps to prevent the migration of
[p]ollutants[.]” (Id. at ¶ 45.)
        Plaintiff’s deceased husband, Alexander Petrovic, lived in Sugar Creek, Missouri, from
1948 (the year he was born) to 1970.4 (Id. at ¶ 20.) Mr. Petrovic lived and played near the facility
and was exposed to pollutants through inhalation and dermal absorption. (Id. at ¶¶ 21-22, 24.)
Testing performed by Amoco verified that chemical pollutants are present in groundwater, soil
and indoor air in the neighborhoods near the Facility. (Id. at ¶ 18.) In 2017, Mr. Petrovic was
diagnosed with Acute Myeloid Leukemia (“AML”). (Id. at ¶ 25.) Mr. Petrovic’s exposure to
pollutants released by the facility caused or contributed to cause him to develop AML.
(Id. at ¶ 26.) Mr. Petrovic died of AML in 2017. (Id. at ¶ 25.)
        Plaintiff’s Complaint, among other claims, asserts a claim for negligence against Ginson.
“The elements for a claim of negligence are as follows: (1) defendant has a legal duty to use
ordinary care to protect plaintiff from injuries; (2) breach of that duty; (3) proximate cause between
the breach and resulting injury; and (4) actual damages to plaintiff’s person or property.” Phelps
v. Bross, 73 S.W.3d 651, 657 (Mo. App. 2002) (citing Hoover’s Diary, Inc. v. Mid Am. Dairymen,
Inc., 700 S.W.2d 426, 431 (Mo. banc 1985). Under Missouri law, employees may be held
personally liable to a third party in certain instances. Hutchen v. Wal-Mart Stores East I, LP, 555
F. Supp. 2d 1013, 1018 (E.D. Mo. 2008) (citing State ex rel. Kyger v. Koehr, 831 S.W.2d 953, 956
(Mo. Ct. App. 1992)). “First, when an employee has or assumes full and complete control of his
employer’s premises, his liability to the public or to invitees is the same as that of his employer.”
Id. (citation omitted). “A second situation involves liability on the part of the employee who does
not have complete control of the premises but may be liable for injury to third persons when he
breaches some duty which he owes to such third person.” Id. (citation omitted). “In the second
situation, the test is whether [the employee] has breached his legal duty or has been negligent with
respect to something over which he did have control.” Id. (quotation marks and citation omitted).



        4
          Pursuant to Mo. Rev. Stat. § 537.080(1), a decedent’s surviving spouse may bring a wrongful
death action.

                                                  3
        Upon review, the Court concludes that the Complaint, although inartfully, states facts
sufficient to make a colorable claim against Ginson under Missouri law. See Junk v. Terminix Int’l
Co., 628 F.3d 439, 446 (8th Cir. 2010) (fraudulent joinder is not evaluated based on “the artfulness
of the plaintiff’s pleadings”); id. at 445 (fraudulent joinder standard is less demanding than when
considering a Rule 12(b)(6) motion to dismiss). Plaintiff alleges that Ginson was an employee at
Amoco and served as Coordinator of Environmental Control. Defendants admit Ginson was
employed from 1961 to 1982, which overlaps the time period when Mr. Petrovic is alleged to have
lived nearby. In addition, Plaintiff alleges that Defendants “knew or should have known” that the
pollutants were discharged but failed to take reasonable steps to prevent the migration of pollutants
beyond the facility, and that Mr. Petrovic’s exposure to pollutants released by the facility caused
or contributed to cause him to develop AML, which was ultimately terminal. A different judge of
this Court found nearly identical allegations sufficiently analogous to the situation in Hutchen
where knowledge of a manager of a dangerous condition could create a duty under Missouri law.
See Willis v. BP Corp. N. Am., Inc., No. 4:12-cv-00646-BP (W.D. Mo. Sept. 26, 2012) (citing
Hutchen, 555 F. Supp. 1013 at 1019).5
        Defendants argue that Ginson could not have owed a duty to Mr. Petrovic because he had
no management role before 1970. (Doc. 1-2) (Notice of Removal, Ex. B - Aff. of Ginson.)
Plaintiff maintains that Mr. Petrovic was “exposed to benzene from Defendant’s refinery from
1948 through at least 1980.” (Doc. 8-1) (Mot. to Remand, Ex. 1 - Aff. of Stephen E. Petty.)
However, the issue raised by the affidavits cited to by the parties—whether Ginson’s management
role overlaps Mr. Petrovic’s period of exposure to pollutants—is a factual issue. See Hutchen, 555
F. Supp. 2d at 1019 (assessing fraudulent joinder and rejecting the argument that the employee
was not “ultimately responsible” on the basis that it was an improper factual issue). Consideration
of the affidavits is inappropriate because the Court’s “task is limited to determining whether there
is arguably a reasonable basis for predicting that the state law might impose liability based upon
the facts involved” and it must “resolve all facts . . . in the plaintiff’s favor.” Filla, 336 F.3d at
811; compare Block v. Toyota Motor Corp., 665 F.3d 944, 948 (8th Cir. 2011) (some courts


        5
         The parties dispute the weight of Willis, which involved a similar wrongful death action against
some of the same defendants named here, including Ginson. Although Willis is persuasive and the result
in both Willis and this case are the same (finding that Ginson was not fraudulently joined), the case also
involved different plaintiffs and alleged exposure period.


                                                    4
examine material beyond the complaint’s allegations when considering the question of fraudulent
joinder), with Bailey v. Zimmer Biomet Holdings, Inc., No. 4:18-CV-1287 CAS, 2018 U.S. Dist.
LEXIS 182364, at *14 (E.D. Mo. Oct. 24, 2018) (“neither the Eighth Circuit nor the Supreme
Court has instructed courts to consider material beyond the state court petition” to evaluate
fraudulent joinder) (collecting district court cases declining to consider matters outside the
complaint). As a result, Defendants fail to meet their burden of establishing by a preponderance
of the evidence that Plaintiff has no arguably reasonable basis for a claim against Ginson under
Missouri law.
        Moreover, the Notice of Removal is deficient to confer removal jurisdiction because it fails
to assert the individual parties’ citizenship. See Reece v. Bank of N.Y. Mellon, 760 F.3d 771, 777-
78 (8th Cir. 2014). The Notice only asserts the states where the individual parties are “residents,”
which is not synonymous with “citizen” or “domicile.” See id. at 778. Assuming the deficiency
could be corrected by amending the Notice of Removal as was permitted in Reece, the Court does
not find Ginson was fraudulently joined. Even were the Court to find Ginson was fraudulently
joined, if the individual parties are in fact citizens of the states where they are residents, the Court
would lack diversity jurisdiction because Blaise and Plaintiff would both be citizens of Kansas.6
The case should proceed in state court.
                                              Conclusion
        Accordingly, Plaintiff’s Motion to Remand is GRANTED (Doc. 7) and this case is
REMANDED to the Circuit Court of Jackson County, Missouri. However, Plaintiff’s request for
costs for seeking the remand of this action is DENIED.
        IT IS SO ORDERED.
                                                         s/ Roseann A. Ketchmark
                                                         ROSEANN A. KETCHMARK, JUDGE
                                                         UNITED STATES DISTRICT COURT

DATED: February 14, 2019

 


        6
          In their Notice of Removal, Defendants assert that Blaise was also fraudulently joined. (Doc. 1
at ¶¶ 14-16.) Plaintiff presents no argument regarding Blaise, but states that she does not concede that
Blaise was fraudulently joined. (Doc. 17 at 4.) Because the Court finds Ginson was not fraudulently joined,
the case must be remanded. The Court need not address Defendants’ argument regarding Blaise.

                                                    5
